UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                            PEWENGUlJ
                                                                             district

199 DELAWARE AVENUE,INC.,

                    Plaintiff,                         DECISION AND ORDER
             V.

                                                       l:I9-CV-00224 LAW
LAKE EFFECT ARTISAN ICE CREAM,
LAKE EFFECT ICE CREAM HERTEL,LLC,
LAKE EFFECT ICE CREAM,LLC,LAKE
EFFECT ICE CREAM WHOLESALE,LLC,
and LAKE EFFECT CANAL STREET,LLC,

                    Defendants.




                                  INTRODUCTION


      Plaintiff 199 Delaware Avenue,Inc.("Plaintiff) moves for a preliminary injunction

prohibiting Defendants Lake Effect Artisan Ice Cream, Lake Effect Ice Cream Hertel LLC,

Lake Effect Ice Cream LLC,Lake Effect Ice Cream Wholesale LLC,and Lake Effect Canal

Street LLC (collectively "Defendants")from "[ajdvertising, soliciting, marketing, selling,

offering for sale or otherwise using the 'LAKE EFFECT DINER' word and design mark,

and any confusingly similar variation thereof, including but not limited to'LAKE EFFECT

ICE CREAM' and 'LAKE EFFECT ARTISAN ICE CREAM'in connection with services

for providing food and drink, namely, restaurant, coffee shop service, ice cream shop

service, banquet-style serving of food and drinks, and catering and take-out restaurant

services during the pendency of this action[.]" (Dkt. 7 at 2). For the reasons discussed

below. Plaintiffs motion is denied.




                                          - 1
                 FACTUAL AND PROCEDURAL BACKGROUND

       S. Tucker Curtin ("Curtin") is the owner of Plaintiff. (Dkt. 7-2 at Tf 1). Since

December 24, 2002, Plaintiff has been the holder of a fictitious name certificate for the

name "Lake Effect Diner." (Dkt. 7-2 at ^ 2; Dkt. 7-15 at f 8). The Lake Effect Diner is

located on Main Street in Buffalo, New York, and serves 25 flavors of milkshakes, ice

cream, and vegan ice cream, among other food items. (Dkt. 7-2 at       6, 11).

       On December 19, 2006, Plaintiff registered the service mark for the words"LAKE

EFFECT DINER," in combination with an associated design logo (the "Mark"), on the

Principal Register ofthe United States Patent and Trademark Office (the "USPTO"). {Id.

at ^ 15 and Ex. C). On April 13,2012, the USPTO acknowledged and accepted Plaintiffs

statement of incontestability regarding the Mark. (Dkt. 7-6 at 2).

       Erik Bemardi ("Bemardi") and Jason Wulf("Wulf') are the co-owners of Lake

Effect Artisan Ice Cream.' (Dkt. 17-14 at ^ 5). Beginning in 2007, Bemardi and Wulf

began making ice cream out of their homes. {Id. at ^ 6). On March 4, 2008, Bemardi and

Wulf registered Lake Effect Ice Cream LLC. {Id. at ^ 9). Lake Effect Artisan Ice Cream

was launched to the public on June 28, 2008, in Lockport, New York. {Id. at ^ 12). Later

that year, grocery stores in both Lockport and East Amherst,New York, began selling Lake

Effect Artisan Ice Cream. {Id. at ^ 14).




'      Lake Effect Artisan Ice Cream is sometimes referred to as "Lake Effect Ice Cream"
in the documents submitted by the parties. For consistency's sake, the Court refers to it as
Lake Effect Artisan Ice Cream throughout this Decision and Order.
                                           -2-
       Bemardi states in a sworn declaration that in 2009, he and Wulf met Curtin at a

music festival where both Lake Effect Artisan Ice Cream and the Lake Effect Diner were

food vendors. {Id. at ^ 16 and Ex. F).^ Lake Effect Artisan Ice Cream and the Lake Effect

Diner were two of only eight food vendors at the festival and served refreshments in close

proximity to one another. {Id.).

       In 2009 and 2010, additional grocery stores and restaurants, including in Buffalo,

began selling or featuring Lake Effect Artisan Ice Cream. {Id. at H 17). In 2011, Lake

Effect Artisan Ice Cream won the Best of WNY Buffalo Spree Award for "Best Ice

Cream," and the Lake Effect Diner won the Best of WNY Buffalo Spree Award for "Most

Kid Friendly." {Id. at ]| 19).

       Bemardi and Wulf opened a Lake Effect Artisan Ice Cream "scoop shop" in

Lockport, New York, in June 2011. {Id. at If 20 and Ex. K). On December 12, 2012,

Bemardi and Wulfformed Lake Effect Canal Street, LLC,and in 2013,they moved into a

location on Canal Street in Lockport, which is used as both a scoop shop and a location to

manufacture ice cream. {Id. at ^ 21 and Ex. L).

       In the summer of 2012, Bemardi and Wulf entered into an agreement with Ingeri

Eaton,the owner ofEaton Chocolate, a chocolate and ice cream shop that was then located

at 1856 Hertel Avenue in Buffalo. {Id. at ^ 22). From the summer of 2012 until it closed

in July 2014, Eaton Chocolate served Lake Effect Artisan Ice Cream and prominently

advertised that fact, both at its retail location and on social media. {Id.).


^      At oral argument. Plaintiffs counsel acknowledged that Curtin was present at this
event but stated that Curtin could not recall if he had met Bemardi and Wulf.

                                             -3 -
       Bemardi states in his declaration that in approximately 2013 or 2014, Curtin

approached Bemardi and Wulf with a business proposal for Lake Effect Artisan Ice Cream

to rent space at Dug's Dive, a restaurant in downtown Buffalo owned by Curtin. {Id. at

^ 24). Plaintiff has not rebutted this statement by Bemardi. The proposal ultimately was

not accepted and Dug's Dive closed in 2015. {Id.).

       In May 2017, Bemardi and Wulf opened a Lake Effect Artisan Ice Cream scoop

shop at 1900 Hertel Avenue in Buffalo, approximately 500 feet from the former location

of Eaton Chocolate. {Id. at ^ 29).

       On August 18, 2017, Plaintiffs counsel sent a cease-and-desist letter to Bemardi

and Wulf. (Dkt. 7-17). The parties thereafter engaged in settlement negotiations through

May 2018. (Dkt. 21-3 at       5-8). On May 1, 2018, Plaintiffs counsel sent a letter to

Defendants' counsel conveying Plaintiffs final settlement offer and requiring a reply by

no later than May 4, 2018. (Dkt. 21-4). No reply to this letter was received. (Dkt. 21-3 at

18).

       In July 2018, Curtin hired private investigator Douglas Adams to "investigate the

similarities of the signage of Plaintiffs LAKE EFFECT DINER, and Defendants' LAKE

EFFECT ARTISAN ICE CREAM business." (Dkt. 7-8 at               1-3). Adams performed an

investigation in "July, August, and September 2018," which included interviewing

consumers and visiting and photographing the Lake Effect Artisan Ice Cream Hertel

Avenue scoop shop. {Id. at     4-15).

       On October 22, 2018, Defendants filed two applications with the USPTO—one for

the word mark "LAKE EFFECT ARTISAN ICE CREAM"in standard characters and one

                                           -4-
for the words"LAKE EFFECT ARTISAN ICE CREAM"and an associated design. (Dkt.

7-15 at H 18 and Exs. E and F). On February 8, 2019, the USPTO issued non-final Office

Actions refusing registration of Defendants' proposed trademarks based on a likelihood of

confusion with Plaintiffs Mark. (Dkt. 7-22; Dkt. 1-22))?

       On February 7, 2019, Plaintiffs counsel sent a letter and a copy of an unfiled

complaint to Defendants' counsel and requested a response by no later than February 21,

2019. (Dkt. 21-2). Counsel for the parties had a telephone discussion regarding settlement

on February 21, 2019, but were not able to resolve the matter. (Dkt. 21-1 at ^ 5).

       Plaintiff commenced the instant action on February 21, 2019. (Dkt. 1). Plaintiff

filed the pending motion for a preliminary injunction on February 25, 2019. (Dkt. 7).

Defendants filed opposition papers on March 20, 2019 (Dkt. 17), and answered the

Complaint on March 29,2019(Dkt. 19). Plaintifffiled reply papers on April 2,2019(Dkt.

21), and, with the Court's permission. Defendants filed a sur-reply on April 10,2019(Dkt.

22; Dkt. 23). A motion hearing was held before the undersigned on April 17, 2019. (Dkt.

25).




^      "It is customary for an examining attorney at the PTO to issue a non-final office
action setting forth the legal status of a trademark application. The grounds for refusal in
a non-final office action, however, do not constitute a final rejection ofthe application, and
the applicant will typically be provided with an opportunity to explain why its application
should be accepted." Patsy's Italian Rest, Inc. v. Banas, 508 F. Supp. 2d 194, 215
(E.D.N.Y. 2007).
                                            -5-
                                      DISCUSSION


1.     Legal Standard


       In order to obtain a preliminary injunction, the moving party must establish the

following:(1) a likelihood of irreparable harm absent preliminary relief;(2) a likelihood

of success on the merits;(3)the balance of equities tipping in favor of the moving party;

and(4)the public interest is served by an injunction. See Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7,20(2008). Where the moving party is unable to demonstrate a likelihood

ofsuccess on the merits, a court may still issue a preliminary injunction ifthe moving party

demonstrates "sufficiently serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly toward the party requesting the

preliminary relief." Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund

Ltd., 598 F.3d 30, 35 (2d Cir. 2010)(quoting Jackson Dairy, Inc. v. H.P. Hood & Sons,

Inc., 596 F.2d 70,72(2d Cir. 1979));see also Louis Vuitton Malletier v. Dooney & Bourke,

Inc., 454 F.3d 108, 113-14 (2d Cir. 2006)("To obtain a preliminary injunction, plaintiff

must show irreparable harm absent injunctive relief, and either a likelihood of success on

the merits, or a serious question going to the merits to make them a fair ground for trial,

with a balance ofhardships tipping decidedly in plaintiffs favor.")(applying test to request

for injunction prohibiting trademark infringement).

       "A preliminary injunction is an extraordinary remedy never awarded as of right,"

Winter, 555 U.S. at 24, and "is one of the most drastic tools in the arsenal of judicial

remedies,"          Tr. PLCv. ML SCMAcquisition, Inc.,781 F.2d 264,273(2d Cir. 1986)

(quotation omitted). "The district court has wide discretion in determining whether to grant

                                           -6-
a preliminary injunction[.]" Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60,

66(2d Cir. 2007)(quoting Moore v. Consol. Edison Co.,409 F.3d 506,511(2d Cir. 2005)).

II.    Plaintiff has Failed to Demonstrate a Likelihood of Irreparable Harm

      "A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction." Faiveley Transp. Malmo AB v. Wabtec Corp., 559

F.3d 110,118(2d Cir. 2009)(quotation omitted). "Thus,ifa party fails to show irreparable

harm, a court need not even address the remaining elements of the test." Monowise Ltd.

Corp. V. Ozy Media, Inc., No. 17-CV-8028 (IMF), 2018 WL 2089342, at *1 (S.D.N.Y.

May 3, 2018). In the particular context of trademark infringement claims, the Second

Circuit has explained:

       Preliminary injunctions are generally granted under the theory that there is
       an urgent need for speedy action to protect the plaintiffs' rights. Delay in
       seeking enforcement of those rights, however, tends to indicate at least a
       reduced need for such drastic, speedy action. Significant delay in applying
       for injunctive relief in a trademark case tends to neutralize any presumption
       that infringement alone will cause irreparable harm pending trial, and such
       delay alone may justify denial of a preliminary injunction for trademark
       infringement.

Citibank, N.A. v. Citytrust, 756 F.2d 273, 276(2d Cir. 1985)(citations omitted); see also

Weight Watchers Int'I, Inc. v. Luigino's. Inc.,423 F.3d 137,144(2d Cir. 2005)("A plaintiff

who establishes that an infringer's use of its trademark creates a likelihood of consumer

confusion generally is entitled to a presumption of irreparable injury."* This presumption


"*     In Salinger v. Colting, 607 F.3d 68 (2d Cir. 2010), the Second Circuit explained
that, in light of the Supreme Court's decision in eBay Inc. v. MercExchange, L.L.C., 547
U.S. 388 (2006),"courts must not simply presume irreparable harm." Salinger, 607 F.3d
at 82. Thus, it is no longer the case that a showing of likelihood of confusion is sufficient
to find irreparable injury in a trademark infiringement case. This change in the law did not
                                            -7-
may be defeated, however, when a party has delayed in seeking injunctive relief."). "There

is no bright-line rule for how much delay is too much, but courts in this Circuit 'typically

decline to grant preliminary injunctions in the face ofunexplained delays of more than two

months.'" Monowise,2018 WL 2089342,at *2(denying motion for preliminary injunction

in trademark infringement case where there was "more than five months of unjustified

delay").

       Here, the Court finds that Plaintiffs lengthy and unjustified delay in seeking

injunctive relief warrants denial of Plaintiffs motion. In opposition to Plaintiffs motion.

Defendants have demonstrated that:(1)Curtin has been aware of Bernardi and Wulfs use

ofthe Lake Effect Artisan Ice Cream name since at least 2009;(2)in 2009 and 2010,Lake

Effect Artisan Ice Cream was offered in retail and restaurant locations in Buffalo and other

areas within the western New York region;(3) in 2011, a Lake Effect Artisan Ice Cream

scoop shop opened in Lockport, New York;(4) beginning in the summer of 2012 and

continuing through July 2014, Eaton Chocolate, which was then located at 1856 Hertel

Avenue in Buffalo (approximately 500 feet from Defendants' current location on Hertel

Avenue), began selling Lake Effect Artisan Ice Cream in its ice cream shop and

prominently advertised that fact; and(5)in approximately 2013 or 2014, Curtin contacted

Bemardi and Wulfwith a proposal for Lake Effect Artisan Ice Cream to rent space at Dug's

Dive, a restaurant in downtown Buffalo owned by Curtin, and to sell Lake Effect Artisan




affect the well-established proposition that undue delay constitutes "strong evidence that
immediate injunctive reliefis not required to prevent irreparable harm." Transcience Corp.
V. Big Time Toys, LLC,50 F. Supp. 3d 441,457(S.D.N.Y. 2014)(quotation omitted).
                                           -8-
Ice Cream. (See Dkt. 17-14 at          16-17, 20-25). Nothing in Plaintiffs submissions

contradicts any of these factual showings. The Court agrees with Defendants that, under

these circumstances. Plaintiffs decision to wait until February 2019 to seek injunctive

relief strongly undercuts any suggestion of irreparable harm and justifies a denial of

Plaintiffs motion.


       In its reply papers. Plaintiff conflates the standard for undue delay in seeking

preliminary injunctive relief with the standard for laches and contends that it has not been

satisfied in this case. In particular. Plaintiff argues that any delay in commencing suit(and

seeking injunctive relief) was justified because it did not have a "provable" claim of

trademark infringement that "loomed large" until May 2017, when Defendants opened

their ice cream shop on Hertel Avenue. (Dkt. 21 at 15-21). Plaintiff alleges that it "took

action" within three months of this date, by sending a cease-and-desist letter in August

2017. (Mat21).

       Plaintiffs argument fails from both a legal and a factual standpoint. As a legal

matter,there is no basis for conflating the length ofdelay required to establish the equitable

defense of laches with the length of delay required to justify denial of a motion for

injunctive relief. As the Second Circuit has explained, while "delay [in commencing suit]

may not warrant the denial of ultimate relief, it may, standing alone, preclude the granting

of preliminary injunctive relief, because the failure to act sooner undercuts the sense of

urgency that ordinarily accompanies a motion for preliminary reliefand suggests that there

is, in fact, no irreparable injury." Tough Traveler, Ltd. v. Outbound Prod., 60 F.3d 964,

968(2d Cir. 1995)(quotations and alteration omitted); see also Tom Doherty Assocs., Inc.

                                            -9-
V. Saban Entm't, Inc., 60 F.3d 27, 39 (2d Cir. 1995)(noting that "[d]elay is typically

relevant to both irreparable harm and laches," but ultimately the equitable defense oflaches

"relates only to permanent relief). In other words, a delay need not be significant enough

to justify outright denial of a trademark holder's claims in order to demonstrate that

irreparable harm is unlikely to occur. See 6 McCarthy on Trademarks and Unfair

Competition §31:31 (5th ed.)("Plaintiffs delay that would not be sufficient to be a defense

to an ultimate, permanent injunction, may well suffice to support a trial judge's conclusion

that, after all, there is not a very pressing need for immediate extraordinary relief and that

the plaintiff, having itself delayed, can well afford to wait until a full-scale trial can be

held.").

       Plaintiffs argument also fails as a matter of fact. Plaintiff argues that it was the

geographic proximity ofPlaintiffs Hertel Avenue scoop shop to the Lake Effect Diner that

finally caused its claim to "loom large" in May 2017. However, between 2012 and 2014,

Lake Effect Artisan Ice Cream was being served and advertised approximately 500 feet

from the current location, at Eaton Chocolate.^ Moreover, in 2013 or 2014, Curtin offered

Bemardi and Wulfthe opportunity to sell Lake Effect Artisan Ice Cream from within one

of Curtin's own restaurants in downtown Buffalo. Also, Lake Effect Artisan Ice Cream




^      At oral argument. Plaintiffs counsel suggested that the sales at Eaton Chocolate
were irrelevant to the delay analysis because the shop was not called Lake Effect Artisan
Ice Cream and because Plaintiff was not aware of the sales. As the Court noted above.
Defendants have shown that Eaton Chocolate prominently advertised its relationship with
Lake Effect Artisan Ice Cream. Given the proximity of the former Eaton Chocolate
location to the Lake Effect Diner, the Court finds counsel's argument, which was not
contained in Plaintiffs submissions, implausible.
                                           - 10-
was being sold at other retail and restaurant locations within Buffalo as early as 2013.

Under these circumstances, Plaintiffs contention that it was justified in failing to take

earlier action because Defendants' original location was in Lockport, New York, lacks

merit.^

          Moreover, even accepting Plaintiffs argument that it did not have a provable claim

that "loomed large" until May 2017, Plaintiff has offered no plausible explanation

whatsoever for the three-month delay between the accrual ofthat claim and its cease-and-

desist letter in August 2017. "The Second Circuit has found delays of 'as little as ten

weeks' sufficient to defeat the presumption ofirreparable harm." Marks Org., Inc. v. Joles,

784 F. Supp. 2d 322, 333 (S.D.N.Y. 2011)(quoting Weight Watchers, 423 F.3d at 145));

see also Monowise,2018 WL 2089342, at *2("[Cjourts in this Circuit typically decline to

grant preliminary injunctions in the face ofunexplained delays of more than two months.")

(quotation omitted). Accordingly, this unexplained three-month delay following the

opening ofthe Hertel Avenue scoop shop would alone be sufficient to justify denial ofthe

instant motion.




^      The Court is not persuaded in any event of Plaintiffs contention that the distance
between Lockport and downtown Buffalo is sufficient to render the restaurant markets
distinct. It is an approximate 40-minute drive from Lockport to downtown Buffalo, and
Plaintiff has offered nothing beyond its own speculation that this distance makes it unlikely
that customers would travel between the two locations to dine at the Lake Effect Diner.

       The Court further notes that Plaintiffs contention that it is only the existence ofthe
Hertel Avenue scoop shop that compelled it to seek injunctive relief is belied by the broad
scope of the relief sought. In other words. Plaintiff does not seek to enjoin Defendants
only from using the Lake Effect Artisan Ice Cream name and logo at the Hertel Avenue
scoop shop but seeks relief that would also prohibit Defendants from doing so at their
location in Lockport.
                                            - II -
       Plaintiff also has failed to proffer a plausible explanation for the delay between May

2018, when it concedes settlement negotiations between the parties broke down, and the

attempt to resume settlement negotiations and subsequent commencement ofthis action in

February 2019. "[D]iligent pursuit of settlement negotiations can justify delay ... but...

extensive delay after negotiations break down" still contravenes a contention that

irreparable harm is likely to occur, Marks Org., 784 F. Supp. 2d at 333. Plaintiff waited

nearly ten months after the breakdown of settlement discussions to seek injunctive relief.

The sole explanation for this delay proffered by Plaintiffis that it was involved in "evidence

collection." (See Dkt. 21 at 20). The Court finds this unelaborated upon explanation

wholly inconsistent with Plaintiffs acknowledgement that it believed it had a "provable"

claim of trademark infringement in May 2017 and with the documents submitted by

Plaintiff.


       At oral argument, Plaintiffs counsel contended that the delay fi*om May 2018 to

February 2019 was the result ofthe difficulty in gathering evidence ofcustomer confusion.

However, the affidavit submitted by Plaintiffs private investigator indicates that his

investigation took place in "July, August, and September 2018." (Dkt. 7-8 at ^ 4,      6-13).

Even giving Plaintiffthe benefit ofthe doubt, and considering the latest customer affidavit

submitted by Plaintiff dated November 19,2018,approximately three months elapsed after

the signing of that affidavit and the filing ofthe instant motion. {See Dkt. 7-10). There is

nothing in the record before the Court that plausibly explains the delay between November

2018, when the investigation was apparently complete, and February 2019, when the

motion for a preliminary injunction was made.

                                           - 12-
       Accordingly, the best-case scenario for Plaintiff is that it waited until well after

settlement negotiations broke down to even begin investigating its claim and that it then

waited at least three months after those investigations were completed to seek injunctive

relief. This delay, particularly when coupled with the three-month delay between the

opening ofthe Hertel Avenue scoop shop and Plaintiffs cease-and-desist letter, as well as

the background of the parties' interactions before that scoop shop opened, renders the

issuance of a preliminary injunction unwarranted. See, e.g., Christopher Norman

Chocolates, Ltd. v. Schokinag Chocolates N. Am.,Inc.,270 F. Supp. 2d 432,438(S.D.N.Y.

2003) (denying motion for preliminary injunction where evidence submitted by the

plaintiff regarding settlement discussions nonetheless left "unaccounted for a period of

approximately four months").

      In sum,the Court finds, based on the record before it, that this is a case where there

is a "fair inference . . . that the owner of the mark . . . had concluded that there was no

infi"ingement but later brought an action because of the strength of the commercial

competition." Tom Doherty Assoc., 60 F.3d at 39. In particular, the facts that Curtin had

previously made a proposal that would have allowed Bemardi and Wulfto sell Lake Effect

Artisan Ice Cream from one ofhis restaurants in downtown Buffalo and that Plaintiffraised

no objection to Lake Effect Artisan Ice Cream being sold at Eaton Chocolate or to the

opening of the Lockport scoop shop, strongly suggest that Plaintiff did not view its rights

as being infringed by Defendants, but changed its mind based solely on the success that

Defendants have enjoyed in the marketplace.



                                            13
      As previously noted,"ifa party fails to show irreparable harm,a court need not even

address the remaining elements ofthe [preliminary injunction] test." Monowise,2018 WL

2089342, at *1, Here, Plaintiffs contentions of irreparable harm are completely

inconsistent with its own actions. Under these circumstances, the Court declines to issue

a preliminary injunction.

                                    CONCLUSION

      For the foregoing reasons. Plaintiffs motion for a preliminary injunction (Dkt. 7)is

denied.


      SO ORDERED.




                                                eliz/^ethX wolford
                                                       States District Judge

Dated: April 18, 2019
       Rochester, New York




                                           14
